Citation Nr: 0530228	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a pinched nerve in 
the left elbow with hand pain.

6.  Entitlement to an increased (compensable) rating for 
tinea versicolor.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION


The veteran had active service from April 1967 to April 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2000 rating action that, inter alia, denied 
service connection for PTSD, a heart murmur, hypertension, 
hepatitis C, and a pinched nerve in the left elbow with hand 
pain, and a compensable rating for tinea versicolor.  The 
veteran filed a Notice of Disagreement in May 2000, and the 
RO issued a Statement of the Case (SOC) subsequently that 
month.  The veteran filed a Substantive Appeal in July 2000.

In June 2001, the Board remanded the issues listed on title 
page of this decision to the RO for further development of 
the evidence and for due process development.  After 
accomplishing further action, the RO continued the denial of 
each claim (as reflected in the June 2003 Supplemental SOC 
(SSOC)).  

In October 2003, the Board again remanded these matters to 
the RO for further action.  After accomplishing the requested 
action, the RO continued the denial of each claim (as 
reflected in March and April 2005 SSOCs).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each the claims on appeal has been accomplished.

2.  By rating action of November 1996, the RO notified the 
veteran of the denial by letter the same month, but he did 
not initiate an appeal.   

3.  The evidence associated with the claims file since the 
November 1996 rating action denying service connection for 
PTSD is either duplicative or cumulative of evidence 
previously considered, or if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  A heart murmur was first manifested post service, and the 
competent evidence establishes that there is no medical 
relationship between any such murmur and the veteran's 
military service. 

4.  Hypertension was first manifested several years post 
service, and the competent evidence establishes that there is 
no medical relationship between any such disability and the 
veteran's military service. 

5.  Hepatitis C was first manifested post service, and the 
competent evidence establishes that there is no medical 
relationship between any such disorder and the veteran's 
military service. 

6.  The record is devoid of any competent evidence 
establishing that the veteran currently has a chronic 
disability manifested by a pinched nerve in the left elbow 
with hand pain. 



7.  The veteran's tinea versicolor is manifested by no more 
than slight exfoliation, exudation, or itching on a non-
exposed surface or small area; affects less than         5 
percent of the entire body, and less than 5 percent of 
exposed areas; and requires no more than topical therapy. 


CONCLUSIONS OF LAW

1.  The November 1996 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  As additional evidence received since the November 1996 
denial of the claim for service connection for PTSD is not 
new and material, the criteria for reopening the claim are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

3.  The criteria for service connection for a heart murmur 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R  §§ 3.102, 3.159, 3.303 (2004).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A.    §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

5.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A.      §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

6.  The criteria for service connection for a pinched nerve 
in the left elbow with hand pain are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).



7.  The criteria for a compensable rating for tinea 
versicolor are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (2002 and 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C. § 5108.  38 U.S.C. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen his claim for service 
connection for PTSD, it does not appear that the duty to 
assist provisions of the VCAA are applicable to that claim in 
the instant appeal.  Moreover, as indicated below, because 
the petition to reopen was filed prior to August 29, 2001, 
any duties set forth in the revised version of 38 C.F.R. § 
3.156(a), promulgated pursuant to the VCAA, also are not 
applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
all the matters on appeal, to include the petition to reopen, 
has been accomplished. 

Through the July, October, and December 1999 and January 2000 
RO letters, the March 2000 rating action, the May 2000 SOC, 
the September 2000, July 2001, and June 2002 RO letters, the 
June 2003 SSOC, the July 2003, March 2004, and February 2005 
RO letters, the March and April 2005 SSOCs, and the June 2005 
RO letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the July 2001 and March 2004 RO letters, SOC, 
and SSOCs variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2001 and 2004 RO letters and the March 
2005 SSOC specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 RO letter specifically notified the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, several duty to assist 
letters were furnished to the veteran in 1999 and 2000; 
however, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been, provided to 
him prior to the March 2000 rating action on appeal, inasmuch 
as the VCAA was not enacted until late 2000.  However, the 
Board finds that any lack of full, pre-adjudication notice in 
this appeal does not prejudice the veteran in any way.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005).  The Board finds 
that, in this appeal, the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claims were fully developed and readjudicated 
after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and both of the 
Board's remands, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claims in April 2005 on 
the basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive service and post-service VA medical 
records from the time of the veteran's military service to 
2004.  The veteran was afforded comprehensive VA examinations 
in February and March 1994, January 1999, July and August 
2002, October 2003, and September and October 2004, reports 
of which are of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to any of the 
claims on appeal that has not been obtained.  A June 2002 VA 
contact report indicates that the veteran telephoned the RO 
and stated that all medical information pertaining to his 
claims was already of record, and that no other pertinent 
records existed.  In February 2005, the veteran stated that 
he had no additional evidence to submit.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling the VCAA's notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  




II.  New And Material Evidence to Reopen a Claim for                               
Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the 3 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the    4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R.    § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the 3 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).]

By rating action of November 1996, the RO denied service 
connection for PTSD.  The evidence then of record consisted 
of the veteran's service medical and administrative records 
that showed that he received the National Defense Service 
Medal, the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  His AF Form 7, Airman Military Record, 
indicates that he served in Vietnam from September 1968 to 
September 1969 in a supply squadron at Tan Son Nhut Air Base, 
and that his military occupational specialties were as a 
supply clerk, materiel facility specialist, and warehouseman.  
There was no indication that the veteran participated in 
combat in service.  The service medical records were negative 
for findings or diagnoses of any psychiatric disorder; the 
veteran was psychiatrically normal on February 1971 
separation examination. 

Also of record were post-service military medical records 
dated from 1975 to 1992 from the veteran's periods of Reserve 
service.  These were also negative for findings or diagnoses 
of any psychiatric disorder.  The impressions after 
examination in August 1992 included substance abuse 
(alcohol), and the diagnoses after psychiatric examination in 
October 1992 were alcohol and cocaine abuse.  

Subsequent post-service VA hospital records show diagnoses of 
alcohol and cocaine dependence and anti-social/passive-
aggressive personality traits in September 1993.  On February 
1994 VA psychiatric examination, the veteran gave a history 
of military service in a combat supply squadron in Vietnam.  
He stated that he drove a truck and delivered shop parts and 
parts for airplanes.  He reported receiving incoming rocket 
fire and mortar attacks on 3 occasions while at Tan Son Nhut 
Air Base.  He denied any close-range fire or hand-to-hand 
combat.  He sustained no injuries himself, but reported that 
6 others were injured.  He denied any deaths during these 
attacks.  After examination, the doctor opined that the 
veteran's psychiatric diagnosis was very unclear.  The 
diagnoses were rule-out PTSD, history of alcohol and cocaine 
dependence, and history of antisocial and passive-aggressive 
personality traits.  March 1994 VA psychological testing was 
not considered to be a valid indicator of the veteran's 
current psychological functioning, as it showed attempts to 
exaggerate or simulate psychological disturbance, as a result 
of which many of the veteran's answers were not credible.  He 
was noted to be highly motivated to present himself as being 
extremely disabled, as a result of which it was impossible to 
draw any diagnostic conclusions.  The diagnoses during VA 
hospitalization in June 1995 included history of 
polysubstance abuse, rule-out malingering; and antisocial 
traits.  Psychological testing revealed an invalid profile, 
as the veracity and accuracy of the veteran's accounts were 
suspect, and no definitive diagnosis could be offered.  The 
diagnoses during January 1996 VA hospitalization were cocaine 
abuse, alcohol dependence, and malingering.  The diagnoses 
during April and May 1996 VA hospitalization were dysthymic 
disorder, continuous polysubstance abuse, borderline 
personality, and PTSD (based on the veteran's reported 
history).  PTSD screening during August and September 1996 
indicated that the veteran had PTSD in addition to psychosis.

On that record, the RO in November 1996 denied service 
connection for PTSD.  The RO notified the veteran of the 
denial by letter the same month, but he did not initiate an 
appeal.

In June 1999, the veteran filed a petition to reopen the 
claim for service connection; the May 2000 rating action 
denying that claim culminated in the current appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did 
initiate an appeal of the November 1996 rating action within 
one year of the RO's notification of that action, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent to claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the May 1989 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the RO's November 1996 denial includes an April 2000 VA 
outpatient PTSD clinical record noting that the veteran had 
not been directly involved in combat in Vietnam; he reported 
witnessing many casualties, seeing many body bags, losing 
friends in combat, and having been subjected to many bombing 
attacks.  On July 2001 VA outpatient mental hygiene clinical 
evaluation, the veteran gave a history of helping to extract 
dead bodies and body parts and put them in body bags during 
service in Vietnam.  On October 2003 VA outpatient 
psychiatric examination, a VA physician noted that the 
veteran's diagnosed PTSD began in the mid-1990's, and that 
his trauma and stressors were related to his military duties 
in Vietnam, namely, performing body counts, stacking bodies 
in body bags, and encountering incoming rocket attacks.  The 
diagnosis was that the veteran met the full criteria for 
PTSD. 

The VA medical records added to the claims file since 
November 1996 are new to agency adjudicators; however, this 
evidence only continues to show a current psychiatric 
diagnosis of PTSD based on the veteran's reported history of 
reported in-service stressors.  What this case continues to 
lack is credible supporting evidence that the claimed in-
service stressors actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  VA must make a 
specific finding as to whether a veteran engaged in combat.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 
1999).  If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his military service.  As noted above, his service 
personnel records contain no evidence that he received any 
award or citation specifically indicative of combat service.  
No other available evidence or records otherwise establish 
evidence of combat with the enemy in service.  Under such 
circumstances, corroboration of the occurrence of the 
veteran's claimed in-service stressful experiences is 
necessary.  In this case, however, the Board finds that the 
evidence added to the record since November 1996 contains no 
such corroboration.  

While the RO has attempted to verify the occurrence of the 
veteran's claimed in-service stressful events, the veteran 
has not provided sufficient information in this regard.  A 
June 2002 VA contact report indicates that the veteran 
telephoned the RO and stated that all information pertaining 
to his claims was already of record, and that no other 
pertinent records existed.  In February 2005, the veteran 
stated that he had no additional evidence to submit.  Thus, 
the veteran has not provided sufficient information for the 
VA to further attempt to corroborate his claimed in-service 
experiences, and has not provided any objective evidence 
supporting the occurrence of his claimed in-service stressful 
experiences.  

The veteran's claim for service connection for PTSD had been 
denied on prior occasions because there was no indication of 
a verified stressor to support a diagnosis of PTSD; none of 
the new records received since November 1996 provide such 
verification, and the veteran has not presented or referred 
to the existence of any evidence that supports his 
contentions.  In this case, the additional evidence submitted 
only continues to show that no verified stressor exists to 
support any diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-no claim for service connection for 
PTSD may be granted. Under these circumstances, the Board 
concludes that none of the evidence added to the claims file 
since November 1996 constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD, and the 1996 denial remains final.

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Service Connection for a Heart Murmur, for 
Hypertension, and for Hepatitis C

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Where a veteran served 90 days or more during a period of war 
and hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

In this case, the veteran asserts his entitlement to service 
connection for a heart murmur, hypertension, and hepatitis C 
that he relates to his military service. However, the Board 
notes that there is no competent evidence of any of the 
claimed disabilities in service or for many years thereafter.  

The service medical records are completely negative for 
complaints, findings, or diagnoses of any heart murmur, 
hypertension, or hepatitis C.  In fact, the heart, vascular 
system, abdomen, and viscera were normal on the February 1971 
separation examination, and a blood pressure reading of 
120/80 was recorded.  

The first objective evidence of a borderline blood pressure 
reading was 140/90 recorded in military Reserve medical 
records of October 1979, over 8 years post service.  The 
veteran denied a history of pain or pressure in the chest, 
palpitation or a pounding heart, heart trouble, high or low 
blood pressure, liver trouble, and jaundice or hepatitis in 
military medical history reports of November 1980 and April 
1981.  The first objective evidence indicating a suspicion of 
hepatitis were the impressions of rule-out hepatitis recorded 
in military Reserve records of November 1982 and 1983, some 
11 years post service.  The first objective evidence of 
elevated blood pressure readings were 160/90 and 160/94 
recorded on examination for military Reserve purposes in 
February 1986, nearly 15 years post service; however, the 
heart and vascular system were then assessed as normal.  The 
first objective evidence of a heart murmur was the benign 
pulmonary outflow tract murmur recorded on 
electrocardiographic examination for military Reserve 
purposes in December 1988, over 17 years post service.  The 
first objective evidence definitely indicative of hepatitis C 
was that noted in military Reserve medical records of June 
1992, over 21 years post service.  In July 1992, the veteran 
gave a history of having been told that he had hepatitis C 
the prior year after donating blood.  

In January 1989, M. Orlandini, M.D., opined that the veteran 
appeared to have a benign normal heart murmur; that his left 
axis deviation was not of much clinical significance, in view 
of his normal cardiovascular history and physical 
examination; and that he appeared to be in excellent health, 
both generally and from a cardiovascular viewpoint.

The Board also points out that no physician has provided an 
opinion linking any current cardiovascular disease or 
hepatitis C to the veteran's military service.  On the 
contrary, the pertinent opinions on the question of medical 
nexus militate against the veteran's claims for service 
connection.  

In September 1990, M. Yunis, M.D., noted that the veteran's 
hepatitis C was diagnosed in 1990.  The physician considered 
the veteran's lifestyle history to be relevant, noting that 
he drank significant quantities of alcohol, went on drinking 
binges, and was sexually promiscuous, with a past history of 
homosexual activity and intravenous drug abuse, including 
sharing needles.  The impression was hepatitis C with minimal 
activity.

On August 2002 examination, a VA physician noted that the 
veteran had a 25-year history of hypertension, and that 
hepatitis C was first diagnosed in 1990.  The diagnoses were 
essential hypertension, and hepatitis C secondary to multiple 
risk factors, namely, multiple sexual partners and alcohol 
and intravenous drug abuse.  In a May 2003 supplemental 
statement, the same VA physician who examined the veteran in 
August 2002 stated that he reviewed the claims file which 
showed no hepatitis in the service medical records, and that 
such disorder was first shown post service in 1992 during 
military Reserve service, during which time the veteran had a 
history of multiple sexual partners, homosexuality, and 
alcohol and intravenous drug abuse.  Based on these findings 
and the lack of evidence of a diagnosis of hepatitis or of 
abnormal liver enzymes during military service from 1967 to 
1971, the physician opined that the veteran's hepatitis C was 
not service connected, and that he must have acquired it post 
service because of his sex life and alcohol and intravenous 
drug abuse.

On October 2004 VA cardiovascular examination, the physician 
reviewed the veteran's claims file and medical records 
pertaining to the heart, including the service medical 
records, Dr. Orlandini's 1989 medical report, medical records 
developed during the veteran's military Reserve service, and 
the August 2002 VA examination report.  The physician noted 
that review of the pertinent medical history indicated that 
hypertension was first diagnosed in 1980.  Current 
examination showed a grade 2 systolic murmur.  A current 
echocardiogram showed moderate aortic insufficiency, mild 
mitral and tricuspid regurgitation, and mild to moderate left 
atrial enlargement.  The diagnoses were hypertension and 
aortic insufficiency, which was not hemodynamically 
important.  The physician opined that it was less than likely 
that any current heart disability, to include a murmur and 
hypertension, was the result of disease or injury incurred in 
or aggravated by the veteran's military service, because the 
history indicated the post-service onset of these conditions. 

The Board ascribes great probative value to the 2002, 2003, 
and 2004 VA physicians' opinions, inasmuch as they were 
arrived at following their review of the veteran's service 
and post-service medical records contained in the claims 
file, as well as current examination of the veteran.  Hence, 
the only competent and probative medical opinions on the 
question of medical nexus weigh against the claims, and 
neither the veteran nor his representative has presented or 
alluded to the existence of any medical opinions that support 
his claims.  

The Board has considered the veteran's assertions in 
connection with the claims on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between either of a current cardiovascular 
disease or hepatitis C and his military service.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that the 
claims for service connection for a heart murmur, for 
hypertension, and for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Service Connection for a Pinched Nerve in the Left 
Elbow with Hand Pain

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

In this case, the veteran is seeking service connection for a 
pinched nerve in the left elbow with hand pain.  However, the 
service medical records are completely negative for 
complaints or findings of any such disorder, and the upper 
extremities and neurological examination were normal on 
February 1971 separation examination.

Numerous post-service military medical records developed 
during the veteran's periods of Reserve service are negative 
for complaints or findings of any neurological disability of 
the left elbow.  In November 1980, April 1981, February 1986, 
December 1988, and October 1992, the veteran denied a history 
of a painful elbow.  August 1984 X-rays revealed cervical 
degenerative joint disease at C-5 and C-7 without 
encroachment of neural foramina.  On December 1988 and 
October 1992 examinations, the upper extremities and 
neurological examination were normal.  

Numerous post-service VA medical records from 1993 to 1996 
are similarly negative for complaints or findings of any 
neurological disability of the left elbow.  While a June 1999 
VA outpatient record noted the veteran's complaints of left 
elbow and hand pain and the diagnosis was left ulnar 
neuropathy, it was not attributed to his military service, 
and numerous subsequent VA medical records through 2004 are 
negative for findings of any neurological disability of the 
left elbow.  

In connection with a July 2002 VA examination, the physician 
reviewed the claims file, which he noted showed no suggestion 
of any neurologic disorder.  The veteran complained of pain 
radiating from the left side of the neck across the shoulder 
into the left arm and hand.  Current neurological examination 
showed normal cranial nerves, and the motor system showed 
normal muscle mass, tone, strength, station, and 
coordination.  The impression was no definite neurologic 
deficit.  

September 2002 VA magnetic resonance imaging (MRI) of the 
cervical spine revealed degenerative disc disease (DDD) at 
many levels.  The impression was degenerative spinal 
stenosis, most pronounced at the intervertebral nerve root 
canals.

January 2003 VA electromyographic and nerve conduction 
velocity (NCV) studies showed normal NCV of both medial and 
ulnar nerves bilaterally.

On October 2004 VA examination, the same physician who 
examined the veteran in July 2002 noted the September 2002 
cervical MRI findings and opined that the veteran currently 
had no symptoms that could be related to the stenosis of 
intervertebral root canals at C-4 and C-5 or the C-6 nerve 
root.  A 2002 NCV study to consider carpal and cubital tunnel 
syndromes was noted to have been normal.  The doctor opined 
that the veteran's left upper extremity complaints could not 
be related to a specific nerve root or peripheral nerve, but 
rather were, in general, complaints that might be found in a 
patient with cervical osteoarthritis.  Current examination 
showed unimpaired cranial nerves and normal muscle mass, 
tone, and strength.  In particular testing of the left 
deltoid, biceps, and triceps muscles, the veteran 
demonstrated pain behavior.  The tendon reflexes were 
symmetrical, and there were no pathologic reflexes.  The 
impression was documented cervical osteoarthritis, with no 
evidence that the veteran has any myelopathy, radiculopathy, 
or peripheral neuropathy.  Thus, the veteran's left upper 
extremity pain was considered consistent with his cervical 
osteoarthritis, but there was no specific nerve or nerve root 
impairment that accompanied that complaint.  The physician 
stated that his July 2002 conclusion that there was no 
evidence of any neurologic impairment related to the 
veteran's cervical osteoarthritis remained valid. 

On that record, the Board must conclude that the veteran does 
not currently have a pinched nerve in the left elbow that 
constitutes a disability upon which to currently predicate a 
grant of service connection.  

The Board also points out that the veteran certainly is 
competent to assert that he has left upper extremity pain.  
While he may well believe that he currently has a pinched 
nerve in the left elbow as a result of military service, as 
noted above, he simply does not have the appropriate medical 
training and expertise to competently render a probative 
opinion on such a medical matter.  See Bostain,  11 Vet. App. 
at 127; Routen, 10 Vet. App. at 186,

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of the 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for a 
pinched nerve in the left elbow with hand pain must be denied 
because the first essential criterion for a grant of service 
connection-current evidence of a chronic "disability" upon 
which to predicate a grant of service connection-has not 
been met.

In arriving at this decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of current competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



IV.  A Compensable Rating for Tinea Versicolor

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Historically, service connection was granted for tinea 
versicolor by rating action of October 1971, and a 
noncompensable rating was assigned under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.   

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, DCs 
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's tinea versicolor, and furnished him 
notice of the revised criteria in the March 2005 SSOC, there 
is no due process bar to the Board also considering the 
former and revised criteria. 

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warrants a noncompensable rating.  A 10 percent rating 
requires exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the skin disorder must be 
exceptionally repugnant.

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), dermatitis or eczema affecting less than 5 
percent of the entire body or less than       5 percent of 
exposed areas, with no more than topical therapy required 
during the past 12-month period warrants a noncompensable 
rating.  A 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires more than 40 percent of the 
entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a compensable rating for the 
veteran's tinea versicolor is not warranted under either the 
former or revised applicable criteria.  

The clinical findings on the January 1999, July 2002, and 
September 2004 VA examinations all show that a compensable 
rating is not warranted under former    DC 7806, as the 
veteran's tinea versicolor is not manifested by exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  In 1999, no skin lesions were seen on the 
chest, back, or abdomen.  There was hyperpigmen-tation in the 
crural areas of the groin, but no active scaling, irritation, 
or actual rash.  The diagnoses included stigmata of previous 
tinea cruris without active infection, and history of tinea 
versicolor, not currently active.  The 2002 examination 
showed no definite neurologic abnormality.  In September 
2004, the lower back showed      2 small areas measuring 
roughly 1 centimeter of fine scale with trace hypopigmen-
tation.  The lesions were flat.  There was mild 
hyperpigmentation with very subtle scale in the groin area.  
The head, face, neck, chest, abdomen, genitalia, hands, and 
the rest of the upper extremities were absent pathology.  The 
diagnoses included tinea versicolor of the lower back and 
groin area.        

The Board also finds that, since August 30, 2002, a 
compensable rating is not warranted under the revised 
criteria of DC 7806, as at least 5 percent of the veteran's 
entire body, or at least 5 percent of exposed areas are not 
affected by tinea versicolor, and intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have not been required.  The pertinent evidence for 
consideration includes the abovementioned September 2004 VA 
examination report, in which the examiner specifically found 
that only approximately 1 percent of the back and 5 percent 
of the legs were involved, which amounted to 0 percent of the 
exposed body and approximately 1.8 percent of total body 
surface area. 

Finally, the Board points out that, while the veteran's tinea 
versicolor may also be rated as disfigurement of the head, 
face, or neck under DC 7800, or as scars under DCs 7801, 
7802, 7803, 7804, or 7805, depending upon the predominant 
disability, no citation to, or discussion of either the 
former or revised criteria of any of these diagnostic codes 
is necessary.  Simply stated, a rating under any of these DCs 
is not appropriate in this case, in the absence of pertinent 
pathology.  No medical evidence-to specifically include the 
1999 and 2004 VA dermatological examination reports-reflects 
that the skin disability under consideration results in any 
scars or disfigurement of the head, face, or neck, or scars 
of any other part of the body.

For all the foregoing reasons, the Board finds that a 
compensable rating for tinea versicolor is not warranted, and 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.

Service connection for hepatitis C is denied.

Service connection for a pinched nerve in the left elbow with 
hand pain is denied.

An increased (compensable) rating for tinea versicolor is 
denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


